Citation Nr: 1647894	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-20 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether termination of nonservice-connected disability pension benefits was warranted effective January 1, 2008 based on excessive income.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which terminated the Veteran's nonservice-connected pension benefits effective January 1, 2008.

The Veteran initially requested a Travel Board hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for March 2016, but the Veteran failed to appear.  A second hearing was scheduled for June 2016.  That hearing was cancelled by the Veteran.  As the Veteran was afforded the opportunity to present testimony in this appeal, but declined, the Board will proceed with a decision in this appeal.

The issue of entitlement to nonservice-connected pension benefits beginning in 2009 has been raised by the Veteran in numerous statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  In evaluating this claim, please note the Veteran's contention, made in June 2016 correspondence, that he and his wife have been "raising" a nine-year-old grandnephew for "three years now."


FINDING OF FACT

The Veteran's countable income for the year 2008 exceeded the Maximum Annual Pension Rate (MAPR) payable to a claimant with a spouse and no additional dependents.



CONCLUSION OF LAW

Termination of the Veteran's VA nonservice-connected pension benefits effective January 1, 2008 was proper.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272, 3.273, 3.660 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In this case, however, the issue on appeal did not arise from a claim for benefits.  Rather, it arose following receipt of an April 2009 Improved Pension Eligibility Verification Report (EVR) wherein the Veteran reported a higher rate of annual income than previously reported.  The RO notified him of its decision in October 2009 and provided him with notice of his procedural and appellate rights.  As the resolution of the Veteran's claim is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Here, the Veteran did not file a claim, and due process provisions concerning the reduction were followed.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h).

Termination of Nonservice-connected Pension

Improved (nonservice-connected) pension will be paid to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522.  Basic entitlement exists if, among other things, the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

In determining annual income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for specific exclusions listed in 38 U.S.C.A. § 3.271.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration disability benefits are not specifically excluded and therefore are included as countable income.  38 C.F.R. § 3.272.  Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

It is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).

As applicable in this case, the MAPR for the year 2008 for a veteran with one dependent is $15,493.  38 C.F.R. § 3.23(a)(3); VA Adjudication Procedures Manual M21-1, Part I, Appendix B.


Analysis

The pertinent facts may be summarized as follows.  The Veteran was awarded nonservice-connected pension benefits in January 2001.  In April 2009, he submitted an EVR wherein he reported that his wife earned an income of $18,772 in the year 2008.  In October 2009, the RO contacted the Veteran by telephone to verify the information provided in the EVR, and he confirmed that his wife's income for 2008 was $18,772.  The RO then informed the Veteran that his pension would be terminated effective January 1, 2008 on the basis that his countable income exceeded the applicable MAPR.

In November 2009, the Veteran filed a notice of disagreement and informed VA that he was on the verge of losing his home.  The only other argument he has submitted is a June 2016 letter in which he explained that his "wife's income for 2009, was below the standards that the agent for the government stated in [the October 2009] telephone conversation."  In this letter, the Veteran indicated that he was in financial difficulty and wished to have his pension reinstated.  He also indicated that he had COPD and prostate cancer and that his wife was diabetic and had neuropathy in her hands and feet.  In addition, he reported that he and his wife had been raising his nine-year-old grandnephew for the past three years.

On review, the Board concludes that the Veteran's countable income for the year 2008 was excessive for pension purposes.  As such, termination of his pension effective January 1, 2008 was warranted.  Notably, the Veteran has never claimed that his wife earned less than the reported $18,772 income in 2008; indeed, he confirmed the figure when contacted by an RO employee.  Rather, he has reported that his countable income was less than the MAPR in 2009 and in subsequent years, and therefore his pension should be reinstated.  In this regard, the Board acknowledges the Veteran's arguments (including his reference to caring for a dependent child for the past three years) and has referred the issues of entitlement to reinstatement of his pension from 2009 to the AOJ for adjudication.  However, with respect to the issue at hand-whether termination of his pension for the year 2008 was warranted-his claims regarding his wife's 2009 income and the care of his grandnephew are irrelevant.

The Veteran has not reported any unreimbursed medical expenses for the year 2008, nor has he alleged any other expenses that may be deducted from his countable income, per VA law.  He did indicate, in the June 2016 letter, that he and his wife have been dealing with health problems, but he provided no specific reports of unreimbursed medical expenses.  Likewise, he has offered no evidence of additional dependents in 2008 which would increase the applicable MAPR for that year.

The Board notes that the duty to assist in the development of evidence is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See id.

In this case, given that there is no indication that the Veteran's spouse's reported income for the year 2008 is incorrect, and as there is no evidence of allowable deductions during that year, the Board has no choice but to find that termination of the Veteran's pension effective January 1, 2008 was warranted.  The Board is sympathetic to the Veteran's financial difficulties and, as noted above, has referred the issue of entitlement to reinstatement of pension benefits to the RO for adjudication in the first instance.  However, the Board has no authority to grant the instant claim on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the most probative evidence demonstrates that the Veteran's countable income exceeded the maximum allowable for nonservice-connected pension benefits.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal to establish that the termination of nonservice-connected pension benefits effective January 1, 2008 was not warranted is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


